ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DaLesia Boyd on Monday, November 29, 2021.

The application has been amended as follows: 
1. (Previously Presented) A method of cementing comprising: 
providing a cement composition comprising: 
a hydraulic cement, 
water, and 
a functionalized polyalkyleneimine retarder; 
placing the cement composition in a selected location; and 
allowing the cement composition to set, 
wherein the cement composition has a thickening time of about 6 hours or longer with no additional set retarders in the cement composition, the cement composition developing a 24-hour 

    PNG
    media_image1.png
    133
    344
    media_image1.png
    Greyscale
 
where n1 ranges from 1 to 10, n2 ranges from 25 to 1,000, and a, b, c, d, and e are individually selected from the group consisting of H, an alkyl group, CH2H2PO3, (CH2)3SO3H, and any combination thereof, wherein at least one of a, b, c, d, e is CH2H2PO3.  
2. (Original) The method of claim 1, wherein the cement composition has a density in a range of from about 4 pounds per gallon to about 25 pounds per gallon, and wherein the water is present in an amount sufficient to form a pumpable slurry.  
3. (Original) The method of claim 1, wherein the hydraulic cement comprises at least one hydraulic cement selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-alumina-content cement, slag cement, silica cement, and any combination thereof.  
4. (Previously Presented) The method of claim 1, wherein the functionalized polyalkyleneimine retarder has the general formula below: 

    PNG
    media_image1.png
    133
    344
    media_image1.png
    Greyscale
 
where n1 ranges from 1 to 10, n2 ranges from 50 to 1,000, and a, b, c, d, and e are individually selected from the group consisting of H, an alkyl group, CH2H2PO3, (CH2)3SO3H, and any combination thereof, wherein at least one of a, b, c, d, e is CH2H2PO3.  

6. (Original) The method of claim 1, wherein the functionalized polyalkyleneimine retarder comprises at least one functional group selected from the group consisting of phosphonate, sulfonate, carboxylate, nitrates, hydroxyls, and any combination thereof  
7. (Original) The method of claim 1, wherein the functionalized polyalkyleneimine retarder comprises a functionalized polyalkyleneimine that is branched.  
8. (Original) The method of claim 1, wherein the functionalized polyalkyleneimine retarder comprises a functionalized polyalkyleneimine having a number average molecular weight of from about 400 to about 10,000.  
9. (Original) The method of claim 1, wherein the cement composition further comprises a strength retrogressive additive comprising silica flour.  
10. (Currently Amended) The method of claim 1, wherein the functionalized  polyalkyleneimine retarder is present in the cement composition in an amount to provide a thickening time of about 6 hours or longer at temperatures in a range of from about 50°F to about 450°F with no additional set retarders.  
11. (Previously Presented) The method of claim 1, wherein the cement composition is placed into a wellbore having a bottom hole circulating temperature of from about 50°F to about 450°F.  
12. (Currently Amended) The method of claim 11, wherein the functionalized  polyalkyleneimine retarder is present in the cement composition in an amount of about 0.1% to about 5% by weight of the hydraulic cement, wherein the functionalized  polyalkyleneimine retarder comprises a functionalized  polyalkyleneimine that is branched and has a number average molecular weight of from about 400 to about 10,000, wherein the functionalized  polyalkyleneimine retarder comprises phosphonate functional groups, and wherein the placing the cement composition comprises pumping the cement composition into a wellbore annulus.  
13. (Original) The method of claim 1, wherein the selected location is a wellbore annulus in a primary cementing operation.  
14. (Currently Amended) The method of claim 1, wherein the placing the cement composition comprises pumping the cement composition via pumping equipment into a  wellbore.
15. (Currently Amended) A cement composition comprising: 
a hydraulic cement; 
water; and 
a functionalized  polyalkyleneimine retarder,
wherein the cement composition has a thickening time of about 6 hours or longer with no additional set retarders in the cement composition, the cement composition developing a 24-hour compressive strength of about 1500 psi or greater, wherein the functionalized polyalkyleneimine retarder has the general formula below: 
4Application No. 16/644,132 Response to Final Office Action Dated August 31, 2021 
    PNG
    media_image1.png
    133
    344
    media_image1.png
    Greyscale

where n1 ranges from 1 to 10, n2 ranges from 25 to 1,000, and a, b, c, d, and e are individually selected from the group consisting of H, an alkyl group, CH2H2PO3, (CH2)3SO3H, and any combination thereof, wherein at least one of a, b, c, d, e is CH2H2PO3.  

17. (Canceled)  
18. (Original) The cement composition of claim 15, wherein the functionalized polyalkyleneimine retarder comprises at least one functionalized polyalkyleneimine selected from the group consisting of functionalized polyethylenimine, functionalized polypropyleneimine, functionalized poly(butylene imine), and any combination thereof.  
19. (Original) The cement composition of claim 15, wherein the functionalized polyalkyleneimine retarder comprises at least one functional group selected from the group consisting of phosphonate, sulfonate, carboxylate, nitrates, hydroxyls, and any combination thereof.  
20. (Original) The cement composition of claim 15, wherein the functionalized polyalkyleneimine retarder comprises a functionalized polyalkyleneimine that is branched and has a number average molecular weight of from about 400 to about 10,000.  
21. (Currently Amended) The cement composition of claim 15, wherein the functionalized  polyalkyleneimine retarder is present in the cement composition in an amount to provide a thickening time of about 6 hours or longer at temperatures in a range of from about 50°F to about 450°F with no additional set retarders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674